Supreme Court of Florida
                                   ____________

                                  No. SC17-1480
                                  ____________

                              RONNIE JOHNSON,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                   ____________

                                  No. SC17-1484
                                  ____________

                              RONNIE JOHNSON,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [March 27, 2018]

PER CURIAM.

      We have for review Ronnie Johnson’s appeals of the circuit court’s orders

denying Johnson’s motions filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.
      Johnson’s motions sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Defendant’s appeals pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017).

After this Court decided Hitchcock, Johnson responded to this Court’s orders to

show cause arguing why Hitchcock should not be dispositive in these cases.

      After reviewing Johnson’s responses to the orders to show cause, as well as

the State’s arguments in reply, we conclude that Johnson is not entitled to relief.

Johnson was sentenced to death for the murder of Lee Arthur Lawrence following

a jury’s recommendation for death by a vote of seven to five. Johnson v. State,

696 So. 2d 317, 320 (Fla. 1997). Johnson was also sentenced to death for the

murder of Tequila Larkins following a jury’s recommendation for death by a vote

of nine to three. Johnson v. State, 696 So. 2d 326, 329 (Fla. 1997). Both of

Johnson’s sentences of death became final in 1998. Johnson v. Florida, 522 U.S.

1120 (1998); Johnson v. Florida, 522 U.S. 1095 (1998). Thus, Hurst does not

apply retroactively to Johnson’s sentences of death. See Hitchcock, 226 So. 3d at

217. Accordingly, we affirm the denial of Johnson’s motions.




                                         -2-
      The Court having carefully considered all arguments raised by Johnson, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

Appeals from the Circuit Court in and for Miami-Dade County,
     Nushin G. Sayfie, Judge - Case Nos. 131989CF0149980001XX &
     131989CF012383B000XX

Charles G. White of Charles G. White, P.A., Miami, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa J. Roca,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                        -3-